Citation Nr: 0924834	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-24 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling 
for hypertension.

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include as secondary to hypertension 
and/or breathing problems.

3.  Entitlement to service connection for sleep apnea to 
include as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1962 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran requested a travel board hearing in his 
substantive appeal dated in August 2006.  In March 2009 the 
Veteran withdrew his hearing request. 

The service connection for sleep apnea to include as 
secondary to hypertension claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence associating the 
Veterans acquired psychiatric disorder with either his active 
service or his service-connected hypertension disability.

2.  In March 2009, prior to the promulgation of a decision in 
the appeal of the issue of whether the entitlement to a 
rating in excess of 20 percent disabling for hypertension, 
the appellant notified the Board that a withdrawal of this 
issue on appeal was requested.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by the Veteran's active duty service, nor proximately due to, 
or the result of, any service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2008).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issue of entitlement to a rating in 
excess of 20 percent disabling for hypertension have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify set out above was satisfied by way 
of a letter sent to the Veteran in February 2005 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, the notice described was provided in July 2006.  
Although this post-dated the initial adjudication of the 
claim, no prejudice has been alleged in the timing of this 
notice, and none is apparent from the record; and, the claim 
has been readjudicated since then.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a timing 
defect may be cured by the issuance of fully compliant 
notification followed by a re-adjudication of the claim).  In 
any event, given that service connection is being denied, no 
rating or effective date will be assigned with respect to 
this disorder.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated February 2004 to December 2005.  

The Board notes that VA's duty to assist includes the 
responsibility to obtain any relevant records from the 
Social Security Administration (SSA).  Voerth v. West, 13 
Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 
74 (1996).  The file contains a copy of a Department of 
Health and Human Services (HHS) Administrative Law Judge 
opinion dated in July 1995 granting the Veteran SSA 
disability benefits because he was unable to maintain 
employment.  The RO attempted to obtain further SSA records, 
but was informed by SSA that the records were unavailable.  
As the HHS opinion does not associate the Veteran's 
psychiatric disorder with his active service, or indicate 
that it is in any way associated with his service-connected 
disability, a further search for these records would not 
likely turn up any documents useful to the Veteran's claim.  
VA is not required to search for evidence which even if 
obtained, would make no difference in the result.  Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  See also Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (declining to require 
strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing 
to the claimant).  Consequently, further efforts to obtain 
these records are not warranted before adjudicating the 
Veteran's claim of entitlement to service connection for 
acquired psychiatric disorder to include and as secondary to 
hypertension.

The Board notes, that to date the Veteran has not been 
afforded a VA compensation and pension examination.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a medical examination is not required to 
establish whether the Veteran's acquired psychiatric disorder 
is related to his service or service-connected hypertension 
disability.  There is no indication that the Veteran suffered 
from a psychiatric disorder or disease in service.  The 
Veteran's exit examination specifically states that the 
Veteran denied any family history of psychosis.  The Veteran 
submitted a statement contending that his psychiatric 
disorder was a result of his breathing condition, which he 
contends resulted from his service connected hypertension.  
The Veteran submitted extensive treatment records, and while 
these records indicate he is diagnosed with a psychiatric 
disorder, the records do not associate that disorder with the 
Veteran's service, his service-connected hypertension 
disability, or his breathing problems.  While the Veteran is 
competent to relate that he has breathing problems and 
anxiety, his contentions relating his psychiatric disorder to 
active service or a service-connected disability, without 
corroborating medical evidence, is not sufficient to warrant 
a responsibility on the part of VA to obtain a medical 
examination.

Significantly, neither the Veteran nor his representative 
have identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

If a chronic disorder such as psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a). 
 Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 
11 Vet. App. 509, 512 (1998).  Where a service-connected 
disability aggravates a non-service connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Evidence of a temporary flare-up, without more, does 
not satisfy the level of proof required to establish an 
increase in disability.  Cf. Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006), effective October 10, 2006.  The 
change was made to conform VA regulations to decisions from 
the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability. 
 The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service 
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder to include as secondary to 
hypertension.  The Veteran contends that he suffers from 
symptoms of anxiety and depression related to his 
hypertension disability.  The Veteran's separation 
examination dated in January 1974 indicates that the Veteran 
was "normal" for psychiatric conditions.  Additionally, the 
notes state that the Veteran denies a family history of 
psychosis.  

In July 1995, the Veteran was granted SSA disability benefits 
because he was unable to obtain and maintain full time 
employment.  An HHS Administrative Law Judge cited both 
exertional and nonexertional impairments hindering the 
Veteran from obtaining full time employment.  The judge 
indicated that the nonexertional impairments included 
depression and anxiety which limited the Veteran's ability to 
perform basic work related functions and, as such, must be 
defined as severe.  The judge did not indicate that these 
conditions were attributable to the Veteran's active service 
or hypertension disability, although the judge does indicate 
that hypertension also contributed to the Veteran's 
unemployability.  

The Veteran submitted a statement dated in July 2005 in which 
he contended that the congestive heart failure he experienced 
in January 2005 was a direct result of his hypertension 
disability.  He further stated that the congestive heart 
failure aggravated his shortness of breath condition.  The 
Veteran then stated that his anxiety condition is a direct 
result of his shortness of breath.  He also stated that his 
depression symptoms are connected to the increase in 
hypertension levels and the increased medication levels 
necessary to treat his hypertension.  

The Veteran's VA treatment records indicate that he has a 
psychiatric disorder, but that it is well maintained by 
medication.  The treatment records do not associate any 
psychiatric disorder with the Veteran's active service, 
hypertension, or breathing conditions.

In light of the evidence, the Veteran is not entitled to 
service connection for an acquired psychiatric disorder.  
While there is an indication he currently has a psychiatric 
disorder, there is no indication he had the disorder in 
service or that the disorder was permanently aggravated by 
the Veteran's active service.  There is also no indication, 
besides the Veteran's own statements, that any psychiatric 
disorder was caused or aggravated by the Veteran's service-
connected hypertension.  While the Veteran is competent to 
report that he has felt heightened anxiety or depression 
during treatment for hypertension, he is not able to directly 
associate those symptoms to his service, hypertension, or 
breathing conditions.  With no indication of a disability or 
disease in service, and without competent medical evidence 
linking the Veteran's acquired psychiatric disorder with 
service or with his service-connected hypertension, the 
Veteran is not entitled to service connection for an acquired 
psychiatric disorder, and the claim is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for acquired psychiatric disorder, the doctrine does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  The Veteran's representative submitted a statement 
in March 2009 which indicated that the Veteran wished to 
withdraw the issue of an increased rating for hypertension.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration regarding this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of this issue and it is dismissed.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to hypertension and/or 
breathing conditions, is denied.

Entitlement to a rating in excess of 20 percent disabling for 
hypertension is dismissed.


REMAND

The Veteran seeks entitlement to service connection for sleep 
apnea to include as secondary to hypertension.  The Veteran 
contends that his breathing conditions are a direct result of 
his service-connected hypertension.  

In his separation examination in January 1974, the Veteran 
complained of shortness of breath since 1970 and the record 
indicates that the Veteran was hospitalized for the condition 
during service.  He is currently service-connected for 
hypertension.  The Veteran states that he suffered congestive 
heart failure in January 2005 due to his hypertension.  He 
claims that the congestive heart failure aggravated his 
breathing problems.  

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset or etiology of his sleep apnea.  Under 38 
U.S.C.A. § 5103A(d)(2), VA must provide a medical examination 
or obtain a medical opinion when there is:  (1) competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury, or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's VA treatment records indicate that his sleep 
apnea and breathing condition are likely the result of 
congestive heart failure.  There is also an indication that 
congestive hearth failure was caused by the Veteran's 
medications, including the medications he took for 
hypertension.  Because the Veteran has a current disability, 
was treated for symptoms of that disability in service, and 
there is an indication that the disability may be associated 
with a service-connected disability, the VA has no choice and 
the issue must be remanded for an appropriate examination.

Additionally, the claims file only contains VA treatment 
records from February 2004 to December 2005.  During that 
time the Veteran received frequent treatment for his sleep 
apnea and breathing problems.  The Board notes that VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. 
§ 3.159(c)(1).  As the Veteran has likely continued seeking 
treatment during the last four years, these records must be 
sought and obtained.  As such, the claim must be remanded for 
the RO to make attempts to obtain the Veteran's VA treatment 
records since 2005 and any other outstanding records the 
Veteran identifies.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Contact the Veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, who 
may possess additional records pertinent 
to his claim.  Attempt to obtain and 
associate with the claims folder any 
treatment records identified by the 
Veteran following the receipt of any 
necessary authorizations from the Veteran.  

2.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset, and etiology of 
his sleep apnea.  The claims folder should 
be made available to and reviewed by the 
examiner.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  

The examiner should opine as to whether it 
is at least as likely as not that the 
Veteran's sleep apnea is related to or had 
its onset in service, or whether the sleep 
apnea was at least as likely or not caused 
or aggravated by his service-connected 
hypertension.  Referable to aggravation, 
the question is whether the Veteran's 
sleep apnea has increased in severity due 
to his service-connected hypertension.  
The examiner should specifically comment 
on the Veteran's report of breathing 
problems and hospitalization during his 
separation examination.

3.  Thereafter, the AMC should readjudicate 
the Veteran's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental statement 
of the case and an appropriate period of 
time to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


